DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of (Species 2, Sub-species A, sub-sub-species 1, and sub-sub-sub species A2) in the reply filed on 12/22/2020 is acknowledged.  The traversal is on the ground(s) that the species are closely related and would not require different fields of search.
This is not found persuasive because there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  Moreover, Applicant has not pointed out any error in the requirement and has not stated on the record or submitted evidence that the species are not patentably distinct.  Accordingly, it is still seen that the search and the examination of all of the species would indeed place an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“wherein the second chamber comprises channels” (claim 5 & 16)
It is unclear what is illustrated in Figure 5 and 6 of the instant application, in particular both figures illustrate a line to the left of the area indicated by element number 86, it is unclear if this feature is a solid structure or not. Additionally it is unclear if the channels 86 are separated from second chamber 82 by the line structure or not.  
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5: Line 1-3 states: “wherein the second chamber comprises channels extending into the housing for transmission of a gas past the second valve element.” It is unclear the exact limitations the applicant is introducing here, specifically if the language “the housing” is intended to refer to “the housing” of claim 1 or “the second housing” of claim 4? For the purpose of examination the language in question will be read as --the second housing--.
Regarding Claim 6: Line 1-3 states: “wherein the breather valve further comprising a spring located in the first chamber, and wherein the spring is in contact with the housing and biases the first valve element against the first valve seat.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear if the language “the housing” is intended to refer to “the housing” of claim 1 or “the second housing” of claim 4? For the purpose of examination the language in question will be read as --the second housing--.
Regarding Claim 16: Line 1-2 states: “wherein the second chamber comprises channels extending into the housing for transmission of a gas past the second valve element.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear if the language “the housing” is intended to refer to “the housing” of claim 13 or “the valve housing” of claim 15? For the purpose of examination the language in question will be read as --the valve housing--.
Regarding Claim 17: Line 1-3 states: “wherein the breather valve further comprising a spring located in the first chamber, and wherein the spring is in contact with the housing and biases the first valve element against the first valve seat.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear if the language “the housing” is intended to refer to “the housing” of claim 13 or “the valve housing” of claim 15? For the purpose of examination the language in question will be read as --the valve housing--.
Regarding Claim 20: Line 1 states: “20. The dual diaphragm pump of claim 15 pump of claim 1, further comprising:”. It is unclear the exact limitations the applicant is introducing here, specifically if the claim depends upon claim 15 or claim 1? For the 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Schall USPN 3838946.

    PNG
    media_image1.png
    945
    1162
    media_image1.png
    Greyscale
Annotated Figure 5 of Schall USPN 3838946 (Attached Figure 1)

Regarding Claim 1: Schall USPN 3838946 discloses all of the claimed limitations including:
a housing (see Annotated Figure 5 of Schall USPN 3838946 (Attached Figure 1) above) surrounding a drive chamber (Attached Figure 1) and a diaphragm compartment (diaphragm compartment = 10); 
a drive element inside the drive chamber (drive element = “piston portion of element 37” in Attached Figure 1, it is located in the drive chamber as shown in Attached Figure 1); 

a shaft (shaft = “first shaft portion of element 37” in Attached Figure 1) connecting the drive element and the diaphragm (Attached Figure 1); and 
a breather valve (V-3) fluidically connected to the cavity (fluidically connected via pipe 90) and configured to allow air to exit the cavity (Figure 6, Column 8 Line 18-35), and 
wherein the cavity 17 is fluidically disconnected from the drive chamber (Column 3 Line 58-Column 4 Line 10, the seal at each end formed by bearings 38/39 pressure seals 38a/39a, left/right ends of actuating rod 37, and sealing ring 39b at the respective ends, forms a barrier to the air pressure applied to the cavity 17 and also cavity 26).
Regarding Claim 2: Schall USPN 3838946 discloses all of the claimed limitations including: wherein the drive element comprises an air piston (it does, the drive element = “piston portion of element 37” in Attached Figure 1, additionally it is noted that the “air piston” limitation is very broadly claimed).

    PNG
    media_image2.png
    978
    1083
    media_image2.png
    Greyscale

Annotated detail view of Figure 5 of Schall USPN 3838946 (Attached Figure 2)
Regarding Claim 3: Schall USPN 3838946 discloses all of the claimed limitations including: wherein the breather valve V-3 comprises: 
a valve housing (see Annotated detail view of Figure 5 of Schall USPN 3838946 (Attached Figure 2) above) with an inlet (Attached Figure 2) and an outlet (Attached Figure 2), and wherein the inlet is fluidically connected to the cavity (i.e. via pipe 90); 
a valve chamber (i.e. second chamber shown in Attached Figure 2) within the valve housing (it is), the valve chamber with a valve seat (i.e. second valve seat shown 
Regarding Claim 4: Schall USPN 3838946 discloses all of the claimed limitations including: wherein the breather valve V-3 comprises: 
a second housing (i.e. valve housing shown in Attached Figure 2) with an inlet (Attached Figure 2) and an outlet (Attached Figure 2), and wherein the inlet is fluidically connected to the cavity (i.e. via pipe 90); 
a first chamber (Attached Figure 2) within the second housing (see Attached Figure 2), the first chamber with a first valve seat (Attached Figure 2) and fluidly connected to the inlet (it is see Attached Figure 2); 
a second chamber (Attached Figure 2) within the second housing (see Attached Figure 2), the second chamber with a second valve seat (Attached Figure 2) and fluidly connected to the outlet and the first chamber (it is see Attached Figure 2); 

a second valve element (85 | second valve element = bottom half of element 85) disposed in the second chamber (when in the position shown in Figure 5, element 85 is disposed in the second chamber | when in the position shown in Figure 5, the bottom half of element 85 is disposed in the second chamber), wherein the second valve element comprises a buoyant material (--it is noted that the claim does not specify either (1) a fluid that the second valve element is buoyant relative to, or (2) the type of buoyancy e.g. positively buoyant, neutrally buoyant, or negatively buoyant; thus the limitation “a buoyant material” is understood as being broadly defined; the material of the second valve element is inherently one of a positively, neutrally, or negatively buoyant material, further since the structure of the second valve element has to be spring biased to open the second valve seat the material of the second valve element comprises a material that is negatively buoyant in air; and a negatively buoyant material is a type of buoyant material--).

    PNG
    media_image3.png
    1093
    1090
    media_image3.png
    Greyscale
 Annotated detail view of Figure 5 of Schall USPN 3838946 (Attached Figure 2A) 
Regarding Claim 5: Schall USPN 3838946 discloses all of the claimed limitations including: wherein the second chamber (Attached Figure 2) comprises channels (see Annotated detail view of Figure 5 of Schall USPN 3838946 (Attached Figure 2A) above) extending into the second housing (Attached Figure 2, Attached Figure 2A; the prior art addresses this limitation within the same confines as the instant 
Regarding Claim 6: Schall USPN 3838946 discloses all of the claimed limitations including: wherein the breather valve further comprising a spring 87 located in the first chamber (Attached Figure 2), and wherein the spring 87 is in contact with the second housing (Attached Figure 2) and biases the first valve element (top half of element 85) against the first valve seat (spring 87 biases the top half of element 85 against the first valve seat shown in Attached Figure 2 via the intermediate structure of elements 84 and 86 which are connected to the first valve element).
Regarding Claim 7: Schall USPN 3838946 discloses all of the claimed limitations including: wherein the second valve element (85 | second valve element = bottom half of element 85) comprises a hollow plastic ball, hollow cone, ellipsoid, or cylinder (cylinder, see Column 7 Line 25-42).
Regarding Claim 8: Schall USPN 3838946 discloses all of the claimed limitations including: a second diaphragm compartment (second diaphragm compartment =11) formed inside the housing (Attached Figure 1); 
a second diaphragm 24 inside the second diaphragm compartment (see Figures and Attached Figure 1) and dividing the second diaphragm compartment 11 into a second fluid chamber 25 and a second cavity (26, Column 3 Line 27-36, Column 3 Line 51-62, Column 7 Line 5-66); and 
a second shaft (Attached Figure 1) connecting the drive element and the second diaphragm (Attached Figure 1), and 

Regarding Claim 9: Schall USPN 3838946 discloses all of the claimed limitations including: further comprising: a second breather valve (V-4, see Figures and Attached Figure 1) fluidically connected to the second cavity (fluidly connected via pipe 101, see Figures and Attached Figure 1) and configured to allow air to exit the second cavity (Figure 5, Column 8 Line 3-27).
Regarding Claim 10: Schall USPN 3838946 discloses all of the claimed limitations including: 
a first seal 38a around the shaft (around the first shaft portion in Attached Figure 1, Column 3 Line 58-Column 4 Line 10) and between the shaft and the housing (seal 38a and sealing ring 39b are located between the shaft and element 12 of the housing) and configured to prevent fluid transmission from the diaphragm compartment to the drive chamber (the seal prevents air pressure from cavity 17 in the first diaphragm compartment 10 from flowing (e.g. being transmitted) into the drive chamber, Column 3 Line 58-Column 4 Line 10); and 
a second seal 39a around the second shaft (around the second shaft portion in Attached Figure 1, Column 3 Line 58-Column 4 Line 10) and between the second shaft and the housing (seal 39a and sealing ring 39b are located between the second shaft and element 12 of the housing) and configured to prevent fluid transmission from the 

    PNG
    media_image4.png
    886
    1310
    media_image4.png
    Greyscale
 Annotated detail view of Figure 6 of Schall USPN 3838946 (Attached Figure 3)
Regarding Claim 12: Schall USPN 3838946 discloses all of the claimed limitations including: 
a passage extending through the housing to the cavity (see Annotated detail view of Figure 6 of Schall USPN 3838946 (Attached Figure 3) above); and a line 90 external to the housing (see Figures) and fluidically connecting the passage and the breather valve (see Figures and Column 7 Line 10-42).
Regarding Claim 13: Schall USPN 3838946 discloses all of the claimed limitations including: 

a piston inside the air motor chamber (see Attached Figure 1); 
a first diaphragm 15 inside the first diaphragm compartment (see Figures and Attached Figure 1) and dividing the first diaphragm 10 compartment into a first fluid chamber 16 and a first air cavity (17, Column 3 Line 27-50, Column 7 Line 5-66); 
a second diaphragm 24 inside the second diaphragm compartment (see Figures and Attached Figure 1) and dividing the second diaphragm compartment 11 into a second fluid chamber 25 and a second air cavity (26, Column 3 Line 27-36, Column 3 Line 51-62, Column 7 Line 5-66); 
a first shaft (Attached Figure 1) connecting the piston and the first diaphragm (Attached Figure 1); 
a second shaft (Attached Figure 1) connected to the piston opposite the first shaft (i.e. on the opposite side of the piston, Attached Figure 1), wherein the second shaft connects the piston and the second diaphragm (Attached Figure 1); and 
a breather valve (V-3) fluidically connected to the first air cavity (fluidically connected via pipe 90) and configured to allow air to exit the first air cavity (Figure 6, Column 8 Line 18-35), and wherein the first air cavity 17 and the second air cavity 26 
Regarding Claim 14: Schall USPN 3838946 discloses all of the claimed limitations including: a second breather valve (V-4) fluidically connected to the second air cavity (fluidically connected via pipe 101) and configured to allow air to exit the second air cavity (Figure 5, Column 8 Line 3-27).
Regarding Claim 15: Schall USPN 3838946 discloses all of the claimed limitations including: wherein the breather valve comprises: 
a valve housing (see Annotated detail view of Figure 5 of Schall USPN 3838946 (Attached Figure 2) above) with an inlet (Attached Figure 2) and an outlet (Attached Figure 2), and wherein the inlet is fluidically connected to the first air cavity (i.e. via pipe 90); 
a first chamber within the valve housing (Attached Figure 2), wherein the first chamber is fluidly connected to the inlet (fluidically connected via pipe 90) and comprises a first valve seat (Attached Figure 2); 
a second chamber within the valve housing (Attached Figure 2), wherein the second chamber comprises a second valve seat (Attached Figure 2) and is fluidly connected to the outlet and the first chamber (Attached Figure 2); 
a first valve element (84,86 | first valve element = top half of element 85) in the first chamber (see Annotated detail view of Figure 5 of Schall USPN 3838946 (Attached Figure 2) above | when in the position illustrated in Figure 6 the first valve element is in 
a second valve element (85 | second valve element = bottom half of element 85) disposed in the second chamber (when in the position shown in Figure 5, element 85 is disposed in the second chamber | when in the position shown in Figure 5, the bottom half of element 85 is disposed in the second chamber), wherein the second valve element comprises a buoyant material (--it is noted that the claim does not specify either (1) a fluid that the second valve element is buoyant relative to, or (2) the type of buoyancy e.g. positively buoyant, neutrally buoyant, or negatively buoyant; thus the limitation “a buoyant material” is understood as being broadly defined; the material of the second valve element is inherently one of a positively, neutrally, or negatively buoyant material, further since the structure of the second valve element has to be spring biased to open the second valve seat the material of the second valve element comprises a material that is negatively buoyant in air; and a negatively buoyant material is a type of buoyant material--).
Regarding Claim 16: Schall USPN 3838946 discloses all of the claimed limitations including: wherein the second chamber (Attached Figure 2) comprises channels (Attached Figure 2, Attached Figure 2A) extending into the valve housing (Attached Figure 2 and Attached Figure 2A; the prior art addresses this limitation within the same confines as the instant application) for transmission of a gas (i.e. air) past the 
Regarding Claim 17: Schall USPN 3838946 discloses all of the claimed limitations including: wherein the breather valve further comprising a spring 87 located in the first chamber (Attached Figure 2), and wherein the spring 87 is in contact with the valve housing (Attached Figure 2) and biases the first valve element (top half of element 85) against the first valve seat (spring 87 biases the top half of element 85 against the first valve seat shown in Attached Figure 2 via the intermediate structure of elements 84 and 86 which are connected to the first valve element).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schall USPN 3838946 as applied to claim15 above, and further in view of McMaster.
Regarding Claim 20: Schall USPN 3838946 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 15. Additionally Schall USPN 3838946 discloses the limitations: a passage extending through the housing to the cavity (see Annotated detail view of Figure 6 of Schall USPN 3838946 (Attached Figure 3) above); and a line 90 external to the housing (see Figures) and fluidically connecting the passage and the breather valve (see Figures and Column 7 Line 10-42).
Schall USPN 3838946 is silent regarding the limitations: wherein the line is transparent. 
However McMaster does disclose the limitations: 
clear high strength nylon tubing (page 113) for use with air, wherein the tubing is transparent (it is, the tubing is clear). 
Hence it would have been obvious to one of ordinary skill in the art to modify the line 90 of Schall USPN 3838946 with the clear high strength tubing (page 113) of McMaster in order to be able to visually monitor the flow passing through the line (page 113).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.

Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Juterbock USPN 8313313 discloses a double diaphragm pump with control space 31 having pressure relief valves 36 that allow venting of the control space to atmosphere.
Juterbock USPN 8123500 discloses a double acting diaphragm pump.
Church USPN 5386843 discloses a valve that sinks in fuel vapor and air, but floats in liquid fuel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746